DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of optical structures as claimed in claims 1-12 must be shown or the feature(s) canceled from the claim(s).  examiner did not revealed (as in claim 3, optical structures having straight sides and as in claim 1 optical structure forms an array forming two diffractive optical element overlaid on one another) plurality of optical structures providing overlaid two diffractive optical elements on each other forming both element as an output as recited in claims 1-7, also as stated in claim 8, input diffractive optical element separate from the two diffractive optical elements overlaid from one another. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	As to Claim 1, the claim recites the limitation "the other diffractive optical element" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear that the limitation “two diffractive optical element” at Line 4-5 is related to this limitation.
	 the claim further recites the limitation "the plane of the waveguide" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim. There are at least two plane for the waveguide (1) a plane in the direction of light propagating and (2) plane orthogonal direction of light propagation

  	Claims 2-14 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levola et al. (20100321781 A1).

Regarding claim 1, Levola et al. discloses (see Fig. 1-6b)  A waveguide (50, as in Fig. 1) for use in an augmented reality or virtual reality display (Fig. 10), comprising:
a plurality of optical structures (grating 11, 22, 23 and 31 as in Figs. 5a-6b); wherein the plurality of optical structures are arranged in an array (as in Figs5a-6b, gratings 11, 22, 23 and 31 forms an array arrangement) to provide at least two diffractive optical elements overlaid on one another in the waveguide (input diffractive optical element 10 overlaid on and the optical element 20 and optical element 30), wherein each of the two diffractive optical elements is configured to receive light from an input direction (grating 10 receives light from optical engine 100, and optical element 20 and optical element 30 receives light ray from optical element 10, see also paragraph [0081] discloses how optical grating 23 can form a diffractive optical element 23 function) and couple it towards the other diffractive optical element of the two diffractive optical elements which can then act as an output diffractive optical element (30 forms an output diffractive optical element), providing out coupled orders(light rays B2) towards a viewer (E1); 
wherein at least one of the plurality of optical structures has a shape, when viewed in the plane of the waveguide (as shown in Figs. 6a-6b, element 23 has a diamond or cube shape), comprising a plurality of substantially straight sides having respective normal vectors at different angles (diamond shape has different angles).

Regarding claim 2, Levola et al. discloses (see Fig. 1-6b) the at least one optical structure (one of the grating in element 30 of Fig. 1 having vertex) includes at least one vertex.

Regarding claim 3, Levola et al. discloses (see Fig. 1-6b) the at least one optical structure (as in Fig. 6a-6b, element 23 has diamond or cube shape having 4 straight sides)  includes at least four substantially straight sides.

Regarding claim 5, Levola et al. discloses (see Fig. 1-6b) the optical structure includes sides that are substantially parallel to the two respective diffractive optical elements (all optical gratings has parallel sides).

Regarding claim 9-10, Levola et al. discloses (see Fig. 1-6b) the at least one optical structure (23 as in Fig. 6b) comprises at least one axis of symmetry that is substantially perpendicular and parallel to the input direction.

Regarding claim 11, Levola et al. discloses (see Fig. 1-6b) the at least one optical structure (23 as in Fig. 6b) the at least one optical structure has at least two axes of symmetry, which are perpendicular to one another.

Regarding claim 12, Levola et al. discloses (see Fig. 1-6b) the input direction defines an input axis (as in Fig. 1), and the optical structures have different shapes at positions which are tangentially displaced from the input axis (as in Fig. 6a-6b, shape of structure near edge is triangle.

Regarding claim 13, Levola et al. discloses (see Fig. 1-6b) the optical structures exhibit differences in refractive index from a surrounding waveguide medium (see paragraph [0101]).

Claims 1-3 and  5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tekolste et al. (20160216416 A1 as disclosed on IDS of 01/28/2022).

Regarding claim 1, Tekolste et al. discloses (see Fig. 19-22)  A waveguide (2108, as in Fig. 22) for use in an augmented reality or virtual reality display (Fig. 10), comprising:
a plurality of optical structures (grating patterns 2112 and 2114 as in Fig. 22 forms optical structure); wherein the plurality of optical structures are arranged in an array (grating patterns of 2112 and 2114 forms array ) to provide at least two diffractive optical elements overlaid on one another in the waveguide (as indicated in Fig. 22 one grating pattern is on another grating pattern and light travels from one grating pattern to another grating pattern), wherein each of the two diffractive optical elements is configured to receive light from an input direction  and couple it towards the other diffractive optical element of the two diffractive optical elements which can then act as an output diffractive optical element (as illustrated in Fig. 22 each pattern receives light from input light in to grating A and transferred to grating B and output from A and B), providing out coupled orders towards a viewer (Function 1 and function 2); 
wherein at least one of the plurality of optical structures has a shape, when viewed in the plane of the waveguide (see paragraph [0061] discloses “the display is 
Regarding claim 2, Tekolste et al. discloses (see Fig. 19-22)  A waveguide (2108, as in Fig. 22) the at least one optical structure (one of the grating of side 2112 or 2114 of Fig. 22 having vertex) includes at least one vertex.

Regarding claim 3, Tekolste et al. discloses (see Fig. 19-22)  A waveguide (2108, as in Fig. 22) the at least one optical structure (a one of the grating of side 2112 or 2114 of Fig. 22 having 4 straight sides)  includes at least four substantially straight sides.

Regarding claim 5, Tekolste et al. discloses (see Fig. 19-22)  A waveguide (2108, as in Fig. 22) the optical structure includes sides that are substantially parallel to the two respective diffractive optical elements (all optical gratings has parallel sides and a one of the grating of side 2112 or 2114 of Fig. 22 having 4 straight edges).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Levola et al. (20100321781 A1).

Regarding claim 4, Levola et al. discloses (see Fig. 1-6b) various method of grating thickness see paragraph [0101]-[0102] and does not specifically state  one of the sides has a length that is a ratio of around 0.1 to 0.4.
It would have been obvious before the effective filing date of the claimed invention to form grating to a specific size for directing signal to a specific wavelength (see paragraph [0099] to [0103], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 6, Levola et al. discloses (see Fig. 1-6b) the optical structure includes sides that are angled to the input direction as seen in Fig. 1, all grating 10 and 30 are shown at some angle and do not state the sides are angled at substantially ±30° to the input direction.
It would have been obvious before the effective filing date of the claimed invention to form grating having sides to specific angle of ±30° for directing signal to a 

Regarding claim 8, Levola et al. discloses the waveguide (see Fig. 1-6b) as in claim 1 except an input diffractive optical element configured to couple light into the waveguide and to provide light to the plurality of optical structures in the array in the input direction.
It would have been obvious before the effective filing date of the claimed invention to provide input diffractive element and rearrange the elements for properly directing light since it was known in the art that rearranging components requires routine skill in the art .

Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Levola et al. (20100321781 A1) in view of Vallius (20170034435)

	Regarding claim 7, Levola et al. discloses (see Fig. 1-6b) grating except the at least one optical structure has a plurality of vertices, and wherein the internal angle of each vertex is less than 180 .
Vallius discloses (see Fig. 8-11 specific to Fig. 9) the optical structure includes the at least one optical structure as in Fig. 9  has a plurality of vertices, and wherein the internal angle of each vertex appears less than 180°.


	Regarding claim 14, Levola et al. further  discloses (see Fig. 1-6b) the optical structures are surface relief structures on a surface of the waveguide (having curved surfaces see paragraph [0030]

Regarding claims 15-16, the structural limitations therein are the same as those recited in claims 1-14, as rejected by Levola et al. in view of Vallius.
Levola et al. in view of Vallius is silent to a method of manufacture of a waveguide for an augmented reality or virtual reality display as per these claims.
However, one skilled in the art will recognize that manufacturing device of Levola et al. in view of Vallius will comprise Applicant’s recited steps of providing and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Levola et al. in view of Vallius meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Levola et al. in view of Vallius with the method of claims 15-16, since the method steps are obvious in light of the resultant structure.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Examiner has maintained drawing objection because Regarding drawing objection for lacking grating structure i.e. optical structures having substantially straight sides and further as in claim 1 optical structure forms an array forming two diffractive optical element overlaid on one another and similar remarks applicable to all claims.
Since applicant’s drawings are lacking illustrating two diffractive optical elements overlaid on one another in the waveguide, examiner interpreted the two diffractive optical elements are located in waveguide as optical elements are located along direction of propagation of light wave as overlaid on one another. Since all the light wave propagates toward the viewer examiner has interpreted all the optical elements are configured to transfer light to viewer.
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIPIN PATEL/Examiner, Art Unit 2872
February 11, 2022          

/Joseph P Martinez/Primary Examiner, Art Unit 2872